Citation Nr: 1603375	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  14-20 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral shoulder condition.

2. Entitlement to service connection for a back condition.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to service connection for hypertension, to include as secondary to the service connected anxiety disorder with depression.

5. Entitlement to service connection for sleep apnea, to include as secondary to the service connected anxiety disorder with depression.

6. Entitlement to a rating in excess of 30 percent for coronary artery disease, status post stent placement. 

7. Entitlement to a rating in excess of 30 percent for anxiety disorder, with depression. 

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the above Regional Office (RO) of the Department of Veteran Affairs (VA) which granted entitlement to service connection for coronary artery disease, status post stent, associated with herbicide exposure, and assigned a 10 percent rating, effective from August 31, 2010.  This matter further comes before the Board from a July 2012 rating decision in which the RO granted entitlement to service connection for an anxiety disorder, with depression, and assigned a 30 percent rating, effective from June 6, 2011; and denied entitlement to service connection for a bilateral shoulder condition, a back condition, a right knee condition, and hypertension.  

Finally, this matter also comes before the Board from an October 2012 rating decision in which the RO denied entitlement to service connection for a sleep disorder/apnea, as secondary to the service-connected disability of anxiety disorder with depression.  

In May 2014, the RO granted a 30 percent rating for coronary artery disease, status post stent placement, effective August 31, 2010.  The Veteran continued his appeal for an even higher rating.

The issues of entitlement to a bilateral shoulder condition, a back condition, a right knee condition, hypertension, and sleep apnea are addressed in the REMAND below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's coronary artery disease, status post stent placement has been manifested by no more than a workload of 5 METs but not greater than 7 METs and evidence of cardiac hypertrophy and dilatation; additionally, there has not been competent evidence of acute congestive heart failure in the past year, a workload of greater than 3 METs but not greater than 5 METs, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

2. The Veteran's anxiety disorder, with depression, has been manifested by no more than mild to moderate occupational and social impairment and symptoms such as anxiety, panic, depression; irritability; sleep difficulties/insomnia; variable mood, and variable affect, with Global Assessment of Functioning scores between 55 and 75, productive of functional impairment no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks; however, the competent evidence of record for this period of time did not reflect any speech problems, hallucinations, suicidal or homicidal ideation, or inappropriate behavior. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent for coronary artery disease, status post stent placement have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code (DC) 7005 (2015).

2. The criteria for a rating in excess of 30 percent for anxiety disorder, with depression, have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, DC 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Coronary Artery Disease, Status-Post Stent Placement

The Veteran's coronary artery disease, status-post stent placement, has been rated under Diagnostic Code (DC) 7005, which provides that a 10 percent evaluation is assigned for a workload of greater than 7 METs but not greater than 10 METs, which results in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is assigned when a workload of 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent evaluation is warranted when there is more than one episode of congestive heart failure in the past year, or a workload of 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, DC 7005. 

One MET (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

After review of the record, the Board concludes that the criteria for a rating in excess of 30 percent for coronary artery disease, status-post stent placement, have not been met or approximated.  Id.  In that regard, the competent evidence of record includes private treatment records which show that in August 2011, an echocardiogram was conducted and revealed left ventricle was normal in size and function, no regional wall motion abnormalities were detected, and an ejection fraction of 55 to 60 percent.  There was mild concentric left ventricular hypertrophy, grade I diastolic dysfunction, and the left atrium was mildly dilated.  Also, in August 2011, dual isotope treadmill results revealed that the Veteran achieved a workload of 10.1 METs, and wall motion was normal and LV ejection fraction of 51 - 55 percent.  Thereafter, in August 2011, the Veteran underwent cardiac catheterization which indicated single vessel coronary artery disease with total occlusion, mid-stent stenosis, and normal left ventricular systolic function.  An ejection fraction of 65 percent was also noted.  

On a VA examination in August 2011, the diagnoses included coronary artery disease, which was noted to have been diagnosed in 2001.  It was noted that the Veteran did not have congestive heart failure.  A diagnostic exercise test had not been conducted, but the examiner found, based on the Veteran's responses, that the lowest level of activity at which the Veteran reported symptoms, including fatigue, would be a workload greater than 5 METS but not greater than 7 METS.  Further, diagnostic testing in August 2011 showed no evidence of cardiac hypertrophy or dilatation.  It was noted that the Veteran's coronary artery disease did not impact his ability to work.  It was also noted that the Veteran was followed by a private cardiologist, and that his last nuclear stress test/echocardiogram was in late 2009 which was found to be a stable test with no progression.  It was noted that the Veteran walked about 1 mile a day, did yard work, and enjoyed martial arts.  His estimated METs workload based on daily activities was about 6.  

A VA echocardiogram dated in March 2012 showed that his left ventricle was normal in size and function, and left ventricular ejection fraction was 55 to 60.  In March 2013, his coronary artery disease was assessed as stable.  

Thus, review of the record shows that there has been no showing or report of congestive heart failure in the past year, workload of greater than 3 METs but not greater than 5 METs, or LVEF of 30 to 50 percent, to support the assignment of a rating in excess of 30 percent for the Veteran's coronary artery disease, status post stent placement.  While the Veteran is competent to testify to the presence of certain symptoms, he is not competent to opine as to his specific METs levels or whether left ventricular dysfunction is present at a specific ejection fraction, as confirmation of these symptoms requires precise medical testing.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the current severity of his coronary artery disease must be determined based on the medical evidence of record, which the Board finds does not support the assignment of a rating greater than 30 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, DC 7005 (2015).

No additional higher or alternative ratings under different diagnostic codes are warranted in the instant case, as the Veteran's service connected disability has consistently been characterized as coronary artery disease.  38 C.F.R. § 4.104, DCs 7000-7123.  All potentially applicable diagnostic codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The preponderance of the evidence is therefore against a rating in excess of 30 percent for the Veteran's coronary artery disease, status post stent placement.  As such, the benefit-of-the-doubt doctrine is inapplicable, and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).

2. Anxiety Disorder with Depression

The record reflects that the Veteran's service-connected anxiety with depression has been rated under 38 C.F.R. § 4.130, DC 9413, as 30 percent disabling, and the Veteran contends he should be entitled to a higher rating.  

Under DC 9413, which is governed by a General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and/or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9413 (2015). 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.  Id.  A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  Id. 

With regard to the use of the phrase "such as" in 38 C.F.R. § 4.130, ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Id.   

In addition to the applicable rating criteria, in rating the Veteran's anxiety disorder with depression, the Board will consider the GAF (global assessment of functioning) scores assigned and the definition of those scores.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  38 C.F.R. § 4.130. 

After review of the record, the Board concludes that the next higher rating of 50 percent is not warranted.  In that regard, VA treatment records showed that in October 2011, the Veteran was seen in the PTSD clinic, and it was noted that although the Veteran reported exposure to a traumatic event, his symptoms were sub-threshold for a diagnosis of PTSD.  The examiner concluded that the most appropriate primary diagnosis was depression, and other Axis I diagnoses included alcohol abuse and bereavement.  A GAF score of 55 was assigned.  In February 2012, the Veteran was seen in the geriatric psychiatry unit, and it was noted that he was well-groomed and cooperative.  He requested that his diagnosis of alcohol problems be removed, and it was noted that he attended AA for over 6 years, during which time he was sober.  

At present, he recognized his return to drinking, but stated he used this for sleep and that without it he had nightmares, which were generally unrecalled, but with exploration he found these generally followed a theme of feeling inadequate and ashamed regarding him being the son of an alcoholic father.  The examiner indicated a belief that the most appropriate diagnosis was alcohol dependence, with substance-related mood disorder versus adjustment disorder with depressed mood, as well as an element of berevement.  A GAF score of 72 was assigned.

On VA examination in February 2012, it was noted that there was more than one mental disorder diagnosed, including anxiety disorder, PTSD, and depression, but that it was not possible to differentiate what symptoms were attributed to each diagnosis.  The examiner explained that there was a high comorbidity among symptoms of the Veteran's mental disorders, however, anxiety episodes and angry outbursts were most likely related to an anxiety disorder, which was most likely related to the Veteran's military trauma experience, and low self-esteem and lack of motivation were most likely related to a depressive disorder which was most likely related to childhood trauma.  The examiner noted that the Veteran's anxiety disorder (subclinical PTSD) significantly interfered with his social and interpersonal functioning, especially at home with family relationships.  It was noted that the Veteran had been divorced twice, was a domestic violence perpetuator, and currently had a distant and strained relationship with his children.  It was also noted that the Veteran was currently retired after working 36 years for the same company and he reported a good work performance.  Currently, he was under the care of a psychiatrist and took medication to control his anxiety, sleep problems, depression, and anger symptoms.  He reported symptoms including being withdrawn, anhedonia, depressed mood, low energy, poor sleep, poor attention and concentration, forgetfulness, and feelings of worthlessness and low self-esteem.  He also reported a history of panic attacks, feeling agitated, compulsive, and obsessive, and would get very angry and verbally violent and do irrational things.  He reported having one brother who lived in Canada with whom he had a good relationship, and that he had been married for two years but together for the past 10 years, and that this was his third marriage.  He described his relationship with his oldest daughter as strained, but had a good relationship with his youngest daughter.  Symptoms associated with the Veteran's diagnoses included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.  

On mental status examination he was found to be neatly groomed, alert and oriented, and with a euthymic mood.  He had a full range of effect, and his speech and thought processes were unremarkable.  He denied current suicidal or homicidal ideation, and denied any hallucinations or delusions.  His memory, attention, and concentration were found to be within normal limits, and judgment and insight were good.  The diagnoses included anxiety disorder, depression, and PTSD, and a GAF score of 65 was assigned.  

VA treatment records showed that in May 2013, the Veteran was seen in the geriatric psychiatry unit, and found to be well groomed, engaged, bright and full.  He spoke in a normal fashion, and denied any thoughts of harming self or others, and did not manifest any evidence of perpetual aberrations or thought disorder during the interview.  He was beginning a EMT refresher course the next week, and it was noted that he had two business options but was waiting until after his alimony hearing before possibly increasing his income.  The examiner believed the most appropriate diagnosis was alcohol dependence, partial remission, with substance-related mood disorder versus adjustment disorder with depressed mood, as well as an element of berevement over the loss of his son.  The GAF score was 75.  In November 2013, he reported his mood was good now.  His insight and judgement were relatively intact.  A GAF score of 75 was assigned, and it was noted that the Veteran was not depressed, had no active suicidal ideation, and gave the examiner a firm assurance he had no intent or plan to harm self or others.  It was noted he was married and had reasonable social support.  

Thus, after reviewing the record, as summarized above, the Board concludes that the Veteran's disability picture has more nearly approximated the criteria for a 30 percent rating than for a 50 percent rating.  38 C.F.R. § 4.7.  With regard to the specific criteria for a 50 percent rating, the Board notes that there have been no findings that the Veteran has a flattened affect, and while he has had a depressed mood, on some occasions he had a euthymic or good mood.  Further, on objective examinations he has been found to be alert and oriented with normal speech, no thought disorder, no apparent cognitive impairment, no inappropriate behavior, and no speech problems.  There was also no evidence of hallucinations or delusions, and he denied suicidal and homicidal ideation.  While it was noted that the Veteran has been divorced twice, he was found to have a "reasonable" support system, and it was noted that he was currently married and had a good relationship with a brother and one daughter.  It was also noted that he was retired and had a good work performance, and was somewhat recently pursuing at least two business options.  Also, VA treatment records show that the Veteran has received ongoing treatment for his psychiatric symptoms.  Thus, although the Veteran claims entitlement to a higher rating for his psychiatric disorder, the Board notes that the evidence of record simply does not show that his disability picture due to his service-connected PTSD approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

In this regard, the fact that the Veteran has a problem with this disability is not in dispute (it is the basis for the current 30% finding).  The only issue is the degree of disability. 

Additionally, with regard to the Veteran's symptoms that have not been specifically listed in DC 9413, even with consideration of Mauerhan v. Principi, and the Veteran's reported symptoms including sleep problems, anxiety, nightmares, and anger/irritability, the Board concludes that symptoms of such a magnitude to approximate the criteria outlined in DC 9413, for a 50 percent ratting, have not been shown.  In that regard, VA records and the VA examination do not show most of the typical symptoms listed in the criteria for a 50 percent rating, nor are similar symptoms shown.  Mauerhan v. Principi, supra.  Further, a review of the evidence of record for that time period shows that the Veteran's GAF scores ranged from 55 to 75.  Thus, it appears that his GAF scores have suggested at most moderate symptoms or moderate impairment in social or occupational functioning.. 

In summary, the preponderance of the evidence reflects that the Veteran's anxiety disorder with depression, also diagnosed as PTSD, and related symptoms did not, at any time, approximate the criteria for a 50 percent rating.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 30 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski supra.

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issues decided in the instant document, VA provided adequate notice in a letter sent to the Veteran in June 2011.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records.  Further, the VA examinations dated in August 2011 and February 2012 are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  All obtainable evidence identified by the Veteran relative to his claims has been obtained and neither he nor his representative has identified any other pertinent evidence needed for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

A rating in excess of 30 percent for coronary artery disease, status post stent placement, is denied. 

A rating in excess of 30 percent for anxiety disorder, with depression, is denied.


REMAND

1. Bilateral Shoulder, Back, and Right Knee Conditions

The Veteran contends he has current disabilities of the shoulders, back, and right knee that are due to parachute jumping during military service.  His DD Form 214 shows that he received a parachute badge during service; thus, the Board finds his report of parachute jumping in service to be competent and credible.  Likewise, the RO conceded that the Veteran participated in multiple parachute jumps in service. 

Review of the record shows that the Veteran has been diagnosed with and treated for current disabilities of his shoulders, back, and right knee.  

What is missing with regard to these appeals is a medical opinion linking a current disability of the shoulders, back, and/or right knee to his competent report of parachute jumping in service.  On a VA examination in February 2012, the examiner noted that the Veteran had current chronic disabilities of the lumbar spine, right knee, and bilateral shoulders.  The VA examiner also concluded that the review of the available records failed to document chronicity of the condition during or since the Veteran's separation from the service until 1982 when he developed a back condition, 1989 for the right shoulder condition, 1991 for the left shoulder condition, and 2001 for the right knee condition.  

Further, in support of his claim, in September 2014, the Veteran submitted a medical literature review which includes an analysis of injuries resulting from military parachuting, as well as a description of techniques of military parachuting to illustrate the potential mechanisms of injury and a description of a classical parachuting injuries.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In light of the competent evidence of record, as set forth in part above, and the fact that the VA examiner did not have knowledge of the Veteran's parachute jumping in service and did not provide a complete medical opinion regarding a link between current disabilities and active service, the Board concludes that another VA examination report, with opinion and rationale, is warranted.  Additionally, the Board notes that the examiner should be advised of the Veteran's competency to report parachute jumping in service as well as any injuries in service and any symptoms since then. 

2. Hypertension

The Veteran contends that his hypertension is related to his service-connected anxiety disorder with depression.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

VA and private treatment records show that the Veteran has been diagnosed with and treated for hypertension.  

In support of his claim, in September 2014, the Veteran submitted a copy of medical abstract which asserts that the clinical literature increasingly indicates that cardiovascular risk factors and cardiovascular disease are more common among individuals with PTSD, and that depression also poses a risk for PTSD and is often comorbid with PTSD.  Additionally, in a letter dated in August 2014, the Veteran's representative cited to other similar research studies regarding hypertension.  

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with service, and the record does not contain sufficient information to make a decision.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The requirement that the evidence "indicates" that the veteran's disability "may" be associated with his service is a low threshold.  Id.  Thus, considering the record on appeal, the Board finds that a VA examination with opinion is in order to address whether the Veteran's hypertension may be related to his service-connected anxiety disorder with depression.  

3. Sleep Apnea

The Veteran contends that his sleep apnea is related to his service-connected anxiety disorder with depression.  

Review of the record shows that the Veteran has also diagnosed with PTSD related to his military service.

VA and private treatment records show that the Veteran has been diagnosed with and treated for sleep apnea.  

On a VA examination in September 2012, the examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the service-connected anxiety disorder.  For rationale, the examiner noted that service treatment records were silent for obstructive sleep apnea, and that review of the Veteran's private medical records and VA treatment records revealed objective evidence of obstructive sleep apnea, which findings were consistent with obstructive upper airway disorder and not a central underlying psychiatric or neurologic condition as would be the case with PTSD and associated mental disorders.

In September 2014, in support of his claim, the Veteran submitted a report of a medical study regarding the incidence of apnea being elevated in veterans with PTSD.  Additionally, in a letter dated in August 2014, the Veteran's representative cited to other medical references regarding a link between sleep apnea and PTSD.

As noted above, once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one.  See Barr v. Nicholson, supra.  In light of the competent evidence of record, as set forth in part above; the fact that the VA examiner did not have access to the medical studies recently submitted by the Veteran; and the fact that the VA examiner did not address whether the Veteran's service-connected psychiatric disorder aggravated his sleep apnea, the Board concludes that another VA examination report, with opinion and rationale, is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claim to the VA examiner, who provided the February 2012 VA examination report and opinion, for a supplemental opinion.  The examiner should review the Veteran's claims folder, and specifically note that such review has been accomplished.  The examiner should be advised that the Veteran received a Parachute Badge in service, and that VA has conceded he participated in multiple parachute jumps in service.  Further, the examiner should be made aware of the Veteran's competency to report lay-observable events and on the presence of symptoms in service.

a. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any currently diagnosed shoulder disability (right and/or left) is causally related to service, to include his experience parachute jumping, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

b. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any currently diagnosed back disability is causally related to service, to include his experience parachute jumping, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

c. The examiner should be asked to opine as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that any currently diagnosed right knee disability is causally related to service, to include his experience parachute jumping, or whether such a causation or relationship is unlikely (i.e., less than a 50 percent probability). 

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  If the original VA examiner (from 2012) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted. 

2. Schedule the Veteran for an appropriate VA examination to determine whether his hypertension is related to his service-connected psychiatric disorder, whether directly or by aggravation.  The claims folder must be made available to the examiner for review, and the examiner should note that the files have been reviewed.  

The examiner should be asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's hypertension may be causally related to, or aggravated (permanently worsened), by his psychiatric disability.  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  

3. Forward the claim to the VA examiner, who provided the September 2012 VA examination report and opinion, for a supplemental opinion.  The examiner should review the Veteran's claims folder, and specifically note that such review has been accomplished. 

The examiner should be requested to offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater degree of probability) that the Veteran's sleep apnea was caused or aggravated by his service-connected psychiatric disorder.  

The examiner must explain the rationale for all opinions given.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, the examiner should so state and should provide an explanation as to the reason(s) therefor.  

If the original VA examiner (from 2012) is not available, please forward this request to another qualified examiner in order to comply with the aforementioned request for an opinion.  If deemed necessary by the examiner, a physical examination of the Veteran should be conducted. 

4. Thereafter, adjudicate the remaining issues on appeal.  If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


